Citation Nr: 0504248	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as degenerative disease of the lumbar spine and 
lumbosacral spondylosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his September 2003 appeal to the Board, the veteran 
appears to be raising an increased rating claim for diabetes 
mellitus.  That issue is hereby referred to the RO for 
further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show treatment for acute and 
transitory low back strain that resolved with treatment.  A 
chronic low back disability, to include degenerative disease 
of the lower spine and lumbosacral spondylosis, is not shown 
to have been present during the veteran's military service or 
until many years thereafter, and is not shown to be related 
to any incident of such service. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II). 

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his service connection claim in a February 
2002 letter.  He was notified of the laws and regulations 
regarding service connection, as well as the substance of 
regulations implementing the VCAA in a September 2003 
statement of the case (SOC).

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The 
February 2002 letter and the September 2003 SOC informed the 
veteran of the type of evidence necessary to substantiate his 
service connection claim, and informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  These documents also advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  

The February 2002 letter advised that VA would make 
reasonable efforts to help the veteran get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence necessary to establish entitlement to service 
connection for a back condition and the evidence that had 
already been requested by the RO on the veteran's behalf.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, VA treatment records have been 
obtained.  According to the veteran's November 2001 service 
connection claim, he indicated that he had received treatment 
for his back problems from a private doctor at the Dublin 
Medical Center.  In February 2002, the RO requested treatment 
records from this private facility, however no records under 
the veteran's name could be located.  Furthermore, according 
to the veteran's September 2003 appeal to the Board, he 
suggested that the VA did not review his service medical 
records reflecting back treatment in Nelligen, Germany from 
1965 and 1967, and treatment from the 24th EVAC Hospital in 
Long Binh.  The Board notes that service medical records in 
the claims file include unrelated treatment from the 
dispensary in Nelligen and the 24th EVAC Hospital, and there 
is no indication that the service medical records of record 
are incomplete.  As such, the Board finds that VA has 
satisfied its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

The Board declines to obtain a VA examination and medical 
nexus opinion with respect to the veteran's service 
connection claim because it is not disputed that current back 
pathology exists, and there is no evidence of a chronic back 
problem in service or for many years following active 
service.  In essence, while there are current diagnoses of 
degenerative disease of the lumbar spine and lumbosacral 
spondylosis, there is no true indication that they are 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In the absence of abnormal findings in 
service and the fact that the initial diagnoses of 
degenerative disease of the lumbar spine and lumbosacral 
spondylosis were rendered many years following service, any 
opinion relating these diagnoses to service would certainly 
be speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R.§ 3.102 (2003).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of service connection 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

When a chronic disease such as arthritis becomes manifest to 
a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

VA treatment reports dated in May 2000 confirm current 
diagnoses of degenerative disease of the lower spine and 
lumbosacral spondylosis.  However, there is no competent 
evidence of a low back disability at any time during service 
or of arthritis of the lumbar spine within the one-year 
period immediately following service.  The veteran's current 
low back diagnoses were not rendered for approximately 28 
years following discharge from service.  Furthermore, there 
is no medical evidence relating the veteran's current low 
back disability to his period of service.  

The Board notes that the veteran presented one complaint of 
low back pain during service in February 1970 and that he was 
evaluated for this complaint.  The diagnosis was 
paravertebral muscle strain, rule out urinary tract 
infection.  Separation examination in November 1972 was 
silent for any complaint, diagnosis, or treatment related to 
the veteran's back.  Because there is no medical evidence of 
a low back disability for decades after service, the Board 
finds that the low back muscle strain in service resolved 
without residuals.  

The veteran filed claims for compensation in 1972 and 1974, 
shortly after his service discharge.  While he mentioned 
several physical maladies that he attributed to service, 
there was no mention of low back complaints or disability.  

Although the veteran contends that his current low back 
disability is attributable to service and has been 
symptomatic since then, the Board notes that the veteran's 
opinion as to medical matters is without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In sum, while the veteran currently has a low back 
disability, such disability has not been medically attributed 
to an inservice event.  The preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability, claimed as degenerative disease of the 
lumbar spine and lumbosacral spondylosis.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


